Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 05/13/22.
Claims 1-20 are under examination.


Information Disclosure Statement
4.	The information disclosure statement(s) submitted on 11/01/22 have being considered by the examiner and are made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
6.	The drawings filed on 05/13/22 are accepted by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to “METHOD AND DEVICE FOR SELECTING THE BEAM INDICATION INFORMATION FROM A NETWORK NODE WHEN RECEIVING”



Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 & 20 of Sun et al. (U.S. Patent No. 11, 362, 726 B2), in view of Alexei et al. (hereinafter referred as Alexei) International Publication No. WO 2017/023231 A1.
Regarding to claim 1:  Sun discloses determining to-be-used beam indication information; determining a beam for reception according to the determined beam indication information; and performing reception according to the determined beam; wherein when determining the to-be-used beam indication information, the beam indication processing program is executed by the processor to implement: obtaining the to-be-used beam indication information that is transmitted by a network device through Downlink control information (DCI); before DCI decoding is completed, determining beam indication information used by the user equipment for receiving a Physical Downlink Control Channel (PDCCH) carrying the DCI as the to-be-used beam indication information; after DCI decoding is completed, when the DCI comprises beam indication information, determining the beam indication information comprised in the DCI as the to-be-used beam indication information; after DCI decoding is completed, when the DCI does not comprise beam indication information, determining the beam indication information used by the user equipment for receiving the PDCCH carrying the DCI as the to-be-used beam indication information (See claim 1).
Sun does not explicitly disclose a computer readable storage medium comprising a beam indication processing program stored thereon; wherein the beam indication processing program is executed by a processor to implement.
However, Alexei from the same field of endeavor discloses a computer readable storage medium (See FIG. 7 & Para. 0059; the UE includes a storage medium) comprising a beam indication processing program stored thereon; wherein the beam indication processing program is executed by a processor (See FIG. 7 & Para. 0059; the UE includes an application processor) to implement.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a computer readable storage medium comprising a beam indication processing program stored thereon; wherein the beam indication processing program is executed by a processor to implement as taught by Alezei in the system of Sun to identify a selected RX beam from the plurality of Rx beams  (See Para. 0003; lines 1-3)
Regarding to claim 2:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein a valid period of the beam indication information is: when the beam indication information in the Media Access Control (MAC) control element or DCI is transmitted in an N-th slot, the beam indication information is valid in a (N+X)-th slot, wherein X is a positive integer greater than or equal to 0; from a moment when the beam indication information is transmitted until the network device notifies other beam indication information or the network device deactivates the beam indication information; or, K slots specified by a preset rule; or, K slots specified by the preset rule, unless the network device notifies other beam indication information or the network device deactivates the beam indication information; or, K slots specified by the preset rule, unless an event specified by the preset rule occurs; where K is a positive integer greater than or equal to 1 (See claim 2).
Regarding to claim 3:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein the beam indication information in the DCI is transmitted together with other data scheduling information, or is separately transmitted on the Physical Downlink Control Channel (PDCCH) (See claim 3).
Regarding to claim 4:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein beam(s) indicated by the beam indication information is one beam or at least two beams; when determining the beam for reception according to the determined beam indication information, the beam indication processing program is executed by a processor to implement: when beam(s) indicated by the beam indication information is one beam, determining the one beam as the beam for reception; or, when beam(s) indicated by the beam indication information are at least two beams, determining a beam specified by a preset rule in the at least two beams, as the beam for reception; or, determining a subsequently indicated beam of the at least two beams as the beam for reception; or, determining a beam specified by the preset rule in the at least two beams, as the beam for reception, until a subsequent indication is received (See claim 4).
Regarding to claim 5:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein before determining the to-be-used beam indication information, the beam indication processing program is executed by the processor to implement: reporting at least one of terminal capability information or beam measurement report to a network device (See claim 5).
Regarding to claim 6:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein the terminal capability information comprises at least one of the following information: terminal processing capability information and spatial related information (See claim 6).
Regarding to claim 7:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein when receiving at least one of data or reference signal of physical downlink shared channel (PDSCH) in a current slot and determining the to-be-used beam indication information, the beam indication processing program is executed by the processor to implement: before decoding DCI of PDCCH in the current slot is completed, determining, beam indication information used by the user equipment for receiving the PDCCH carrying the DCI, as the to-be-used beam indication information; or, after decoding DCI of PDCCH in the current slot is completed, when the DCI comprises beam indication information for indicating the current slot, determining the beam indication information comprised in the DCI as the to-be-used beam indication information; or, after decoding DCI of PDCCH in the current slot is completed, when the DCI does not comprise beam indication information for indicating the current slot, determining, beam indication information used by the user equipment for receiving the PDCCH carrying the DCI, as the to-be-used beam indication information (See claim 7).
Regarding to claim 8:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein when the DCI does not comprise beam indication information for indicating the current slot, there is no time interval between the PDCCH and PDSCH scheduled by the PDCCH; or, when the DCI comprises beam indication information for indicating the current slot, there is a time interval between the PDCCH and PDSCH scheduled by the PDCCH; or, when the DCI comprises beam indication information for indicating the current slot and different transmission beams of the network device correspond to different terminal reception beams, there is a time interval between the PDCCH and PDSCH scheduled by the PDCCH; or, when the DCI comprises beam indication information for indicating the current slot and different transmission beams of the network device correspond to the same terminal reception beam, there is no time interval between the PDCCH and PDSCH scheduled by the PDCCH; wherein a length of the time interval between the PDCCH and PDSCH scheduled by the PDCCH is determined by the network device according to PDCCH decoding time reported by the user equipment (See claim 8).
Regarding to claim 9:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein when the DCI comprises beam indication information for indicating the current slot, the beam indication information is valid only in the current slot, continues to be valid after the current slot, or continues to be valid after the current slot in case that the network device successfully receives a physical layer's correct decoding acknowledgement signal; or, wherein an interval between reception of the PDSCH and a corresponding physical layer's correct decoding acknowledgement/negative signal is less than a preset number of symbols; or, wherein before performing reception according to the determined beam, the beam indication processing program is executed by the processor to implement: receiving high layer signaling configuration information transmitted by the network device, wherein the high layer signaling configuration information is used to implicitly indicate position of De-modulation Reference Signal (DMRS) of PDSCH in the current slot; when performing reception according to the determined beam, the beam indication processing program is executed by the processor to implement: receiving at least one of data or reference signal of the PDSCH according to the determined beam and the position of the DMRS of the PDSCH in the current slot (See claim 9).
Regarding to claim 10:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein before performing reception according to the determined beam, the beam indication processing program is executed by the processor to implement: receiving high layer signaling configuration information transmitted by the network device, wherein the high layer signaling configuration information is used to implicitly indicate position of De-modulation Reference Signal (DMRS) of PDSCH in the current slot; when performing reception according to the determined beam, the beam indication processing program is executed by the processor to implement: receiving at least one of data or reference signal of the PDSCH according to the determined beam and the position of the DMRS of the PDSCH in the current slot; wherein when the number of symbols corresponding to search space of the PDCCH is 1, and an interval between reception of the PDSCH and a corresponding physical layer's correct decoding acknowledgement/negative signal is smaller than a preset number of symbols, and PDCCH decoding capability of the user equipment is within 1 symbol, the position of the DMRS of the PDSCH is at a third symbol in the current slot; or, when the number of symbols corresponding to search space of the PDCCH is 1, and an interval between reception of the PDSCH and a corresponding physical layer's correct decoding acknowledgement/negative signal is smaller than a preset number of symbols, and PDCCH decoding capability of the user equipment is within 2 symbols, the position of the DMRS of the PDSCH is at a fourth symbol in the current slot; or, when the number of symbols corresponding to search space of the PDCCH is 2, and an interval between reception of the PDSCH and a corresponding physical layer's correct decoding acknowledgement/negative signal is smaller than a preset number of symbols, the position of the DMRS of the PDSCH is at a fourth symbol in the current slot (See claim 10).
Regarding to claim 11:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein when receiving at least one of data or reference signal of PDSCH in a scheduling sub-slot in a current slot, and determining the to-be-used beam indication information, the beam indication processing program is executed by the processor to implement: before decoding DCI of PDCCH in the scheduling sub-slot is completed, determining, beam indication information used by the user equipment for receiving the PDCCH carrying the DCI, as the to-be-used beam indication information; or, after decoding DCI of PDCCH in the scheduling sub-slot is completed, when the DCI comprises beam indication information for indicating the scheduling sub-slot, determining the beam indication information as the to-be-used beam indication information; or, after decoding DCI of PDCCH in the scheduling sub-slot is completed, when the DCI does not comprise beam indication information for indicating the scheduling sub-slot, determining, beam indication information used by the user equipment for receiving the PDCCH carrying the DCI, as the to-be-used beam indication information (See claim 11).
Regarding to claim 12:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein the beam indication information corresponding to the current slot is beam indication information that is transmitted by the network device or the beam indication information comprised in the DCI of PDCCH in the current slot (See claim 12).
Regarding to claim 13:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein when the DCI does not comprise beam indication information for indicating the scheduling sub-slot, there is no time interval between the PDCCH and PDSCH scheduled by the PDCCH; or, when the DCI comprises beam indication information for indicating the scheduling sub-slot, there is a time interval between the PDCCH and PDSCH scheduled by the PDCCH; or, when the DCI comprises beam indication information for indicating the scheduling sub-slot and different transmission beams of the network device correspond to different terminal reception beams, there is a time interval between the PDCCH and PDSCH scheduled by the PDCCH; or, when the DCI comprises beam indication information for indicating the scheduling sub-slot and different transmission beams of the network device correspond to the same terminal reception beam, there is no time interval between the PDCCH and the PDSCH scheduled by the PDCCH; wherein a length of the time interval between the PDCCH and PDSCH scheduled by the PDCCH is determined by the network device according to PDCCH decoding time reported by the user equipment (See claim 13).
Regarding to claim 14:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein when the DCI comprises beam indication information for indicating the scheduling sub-slot, the beam indication information is valid only in the scheduling sub-slot, continues to be valid after the scheduling sub-slot, or continues to be valid after the scheduling sub-slot in case that the network device successfully receives a physical layer's correct decoding acknowledgement signal (See claim 14).
Regarding to claim 15:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein the terminal processing capability information comprises time needed for performing PDCCH reception (See claim 15).
Regarding to claim 16: Sun discloses transmitting beam indication information to a user equipment through Downlink control information (DCI); before DCI decoding is completed, determining, beam indication information used by a Physical Downlink Control Channel (PDCCH) carrying the DCI, as the to-be-used beam indication information; after DCI decoding is completed, when the DCI comprises beam indication information, determining the beam indication information comprised in the DCI as the to-be-used beam indication information; after DCI decoding is completed, when the DCI does not comprise beam indication information, determining, the beam indication information used by the PDCCH carrying the DCI, as the to-be-used beam indication information (See claim 17).
Sun does not explicitly disclose a network device comprising: a memory, a processor, and a beam indication processing program stored on the memory and executable on the processor; wherein the beam indication processing program is executed by the processor to implement.
However, Alexei from the same field of endeavor discloses a network device comprising: a memory (See FIG. 7 & Para. 0059; the UE includes a storage medium), a processor (See FIG. 7 & Para. 0059; the UE includes an application processor), and a beam indication processing program stored on the memory and executable on the processor; wherein the beam indication processing program is executed by the processor to implement.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a network device comprising: a memory, a processor, and a beam indication processing program stored on the memory and executable on the processor; wherein the beam indication processing program is executed by the processor to implement as taught by Alezei in the system of Sun to identify a selected RX beam from the plurality of Rx beams  (See Para. 0003; lines 1-3).
Regarding to claim 17:  The combination of Sun and Alexei disclose a network device.
Furthermore, Sun discloses a network device, wherein before transmitting the beam indication information to the user equipment, the beam indication processing program is executed by the processor to implement: receiving at least one of terminal capability information or beam measurement report reported by the user equipment (See claim 18).
Regarding to claim 18:  The combination of Sun and Alexei disclose a network device.
Furthermore, Sun discloses a network device, wherein the beam indication processing program is executed by the processor to implement: transmitting high layer signaling configuration information to the user equipment; wherein the high layer signaling configuration information is used to implicitly indicate position of De-modulation Reference Signal (DMRS) of PDSCH in the current slot (See claim 18). 
Regarding to claim 19: Sun discloses transmitting beam indication information to a user equipment through Downlink control information (DCI); before DCI decoding is completed, determining, beam indication information used by a Physical Downlink Control Channel (PDCCH) carrying the DCI, as the to-be-used beam indication information; after DCI decoding is completed, when the DCI comprises beam indication information, determining the beam indication information comprised in the DCI as the to-be-used beam indication information; after DCI decoding is completed, when the DCI does not comprise beam indication information, determining, the beam indication information used by the PDCCH carrying the DCI, as the to-be-used beam indication information (See claim 15).
Sun does not explicitly disclose a computer readable storage medium comprising a beam indication processing program stored thereon; wherein the beam indication processing program is executed by a processor to implement.
However, Alexei from the same field of endeavor discloses a computer readable storage medium (See FIG. 7 & Para. 0059; the UE includes a storage medium)  comprising a beam indication processing (See FIG. 7 & Para. 0059; the UE includes an application processor)  program stored thereon; wherein the beam indication processing program is executed by a processor to implement.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a computer readable storage medium comprising a beam indication processing program stored thereon; wherein the beam indication processing program is executed by a processor to implement as taught by Alezei in the system of Sun to identify a selected RX beam from the plurality of Rx beams  (See Para. 0003; lines 1-3).
Regarding to claim 20:  The combination of Sun and Alexei disclose a computer readable storage medium.
Furthermore, Sun discloses a computer readable storage medium, wherein before transmitting the beam indication information to the user equipment, the beam indication processing program is executed by the processor to implement: receiving at least one of terminal capability information or beam measurement report reported by the user equipment; or, the beam indication processing program is executed by the processor to implement: transmitting high layer signaling configuration information to the user equipment; wherein the high layer signaling configuration information is used to implicitly indicate position of De-modulation Reference Signal (DMRS) of PDSCH in the current slot (See claim 20).


Allowable Subject Matter
10.	As to independent claims, the prior art of record Alexei et al. (WO 2017/023231 A1) in view of Gao et al (2021/0112583) further in view of Zhang et al. (2021/0044403) alone or in combination fails to anticipate or render obvious the claim invention.	
11.	Alexei discloses The apparatus has a processors and memory configured to identify configuration information received through a higher layer. The physical-layer communication received from the cellular base station (102) indicating a selected Rx beam index is identified. The selected receiver beam is identified from receiver beams using the selected receiver beam index. The signal transceiver circuitry is at the user equipment (106) to receive a downlink (DL) transmission using the selected receiver beam.
12.	Gao discloses systems and methods related to indicating starting symbols of multiple transmission occasions in a cellular communications system are disclosed. In one embodiment, a method performed by a wireless communication device comprises receiving an indication of transmission occasions for respective downlink transmissions to the wireless communication device, at least two of the downlink transmissions associated to different transmission configuration indication states. The method further comprises receiving an indication of a starting symbol and a length of a first transmission occasion of the transmission occasions and receiving an indication of a particular offset value that is to be applied for determining a starting symbol of a second transmission occasion of the transmission occasions. The method further comprises determining a starting symbol of the second transmission occasion based on the starting symbol of the first transmission occasion, the length of the first transmission occasion, and the particular offset value.
13.	Zhang discloses Provided are a method and device for determining a quasi-co-location reference signal set. The method includes: selecting N2 control resources from control resources included in N1 time units, where N1 and N2 are integers greater than or equal to 1; and determining at least M quasi-co-location reference signal sets of M port groups according to the N2 control resources, where M is an integer greater than or equal to 1. The embodiment determines the at least M quasi-co-location reference signal sets of the M port groups according to the selected N2 control resources, thereby receiving the signal or channel transmitted by two or more TRPs according to the at least M quasi-co-location reference signal sets of the M port groups.
14.	None of the prior art of record teaches the non-obvious feature of the present invention “before DCI decoding is completed, determining beam indication information used by the user equipment for receiving a Physical Downlink Control Channel (PDCCH) carrying the DCI as the to-be-used beam indication information; after DCI decoding is completed, when the DCI comprises beam indication information, determining the beam indication information comprised in the DCI as the to-be-used beam indication information; after DCI decoding is completed, when the DCI does not comprise beam indication information, determining the beam indication information used by the user equipment for receiving the PDCCH carrying the DCI as the to-be-used beam indication information” as detailed in each independent claims. 


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Tsai et al. 2008/0152023 A1 (Title: method and apparatus for PDCCH monitoring in a wireless communication system) (See abstract, Para. 0005-0003, 0004 & 0044-0047).
B.	Jeon et al. 2019/0253986 A1 (Title: Beam failure report) (See FIG. 1 & Para. 0004 & 0022).
C.	Zhang et al. 2019/0254120 A1 (Title: Hierarchical beamforming structure and transmission) (See FIG. 1, Para. 0021 & 0026).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469